IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10508
                        Conference Calendar
                         __________________


RONNIE F. CURRY,

                                      Plaintiff-Appellant,

versus

MAJ. SKIDMORE, Director of
Administration; R. Hayes, Capt.,
Warden, Greenbay Facility; TARRANT COUNTY
CORRECTION CENTER,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-123-Y
                        - - - - - - - - - -
                         December 20, 1995
Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Ronnie F. Curry appeals from the district court's order

dismissing his 42 U.S.C. § 1983 civil rights action.   He argues

that the facility in which he is incarcerated has no law library

and/or he was denied access to a law library or legal assistance.

     We have reviewed the record and the district court's opinion

and find no reversible error.   Accordingly, we affirm for

     *
           Local Rule 47.5.1 provides: "The publication of
opinions that merely decide particular cases on the basis of
well-settled principles of law imposes needless expense on the
public and burdens on the legal profession." Pursuant to that
Rule, the court has determined that this opinion should not be
published.
                          No. 95-10508
                               -2-

essentially the reasons given by the district court.   Curry v.

Skidmore, No. 3:95-CV-123-Y (N.D. Tex. April 28, 1995).   In view

of the disposition of Curry's appeal, his motion for leave to

amend his complaint, motion for production of documents, and

motion to compel production of documents are DENIED.

     AFFIRMED.